DETAILED ACTION
Claims 1-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 17, and 22 are objected to because of the following informalities: 
In claim 11, the Markush group recites “an” before the list of plants, but there is also an “a” before “cucurbit” in line 4.  Further, members of the list are plural, which is not in agreement with the use of “an”;  see, for example, “millets” and “melons” in line 5 and “rootstocks” in line 7.  It is suggested that “a” be deleted.
In claim 17, line 2. the Markush group recites “a” before the list of pesticidal proteins but many members of the list are plural (e.g., “chimeras” in line 4 and “variants” in lines 3 and 14-16).  It is suggested that “a” be deleted.
In claim 22, line 1, the comma should be deleted. 
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Both claims are drawn to a plant comprising one of the same nucleic acid molecules.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 18-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 18-19 are drawn to a commodity product comprising a recombinant nucleic acid comprising a heterologous promoter and a nucleic acid encoding a pesticidal protein or to a commodity product comprising a pesticidal protein.  
The protein encompasses SEQ ID NO:8, which was isolated from Bacillus thuringiensis strain CFB231019 (Table 3), and it is thus a naturally occurring protein.
In nature, B. thuringiensis is dispersed onto plants by means including animal defecation and rain splash (Argolo-Filho et al, 2014, Insects 5:62-91, See Figure 1).  When the plants are made into commodity products, the commodity products will comprise the protein.
The claimed commodity products include whole seed and silage.  Thus, the claims encompass seed and a naturally occurring protein.  Thus, these claims are not directed to significantly more than products of nature.
Claim 22 is drawn to a method comprising contacting a Lepidopteran pest with a protein that encompasses SEQ ID NO:8.  As discussed above, the protein is SEQ ID NO:8 is a naturally occurring protein, and the process by which pests come into contact with the protein is a naturally occurring process, part of the life-cycle of B.s thuringiensis.  The claim recites no additional elements.  Thus, this claim is not directed to significantly more than a process of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nucleic acid that encodes a pesticidal protein of SEQ NO:8, 28, or 26, host cells, plants and seeds comprising the recombinant nucleic acid, insect inhibitory compositions comprising it, commodity products comprising the nucleic acid or the protein, methods of producing seed from the plant, and methods comprising contacting a pest with the protein, does not reasonably provide enablement for nucleic acid that encodes a pesticidal protein with 62% identity to SEQ NO:8, 28, or 26 or that hybridizes to SEQ ID NO:7, 17, or 25, host cells, plants and seeds comprising the recombinant nucleic acid, insect inhibitory compositions comprising it, commodity products comprising the nucleic acid or the protein, methods of producing seed from the plant, and methods comprising contacting a pest with the protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claims are broadly drawn to a recombinant nucleic acid comprising a heterologous promoter operably linked to a nucleic acid that encodes a pesticidal protein with 62% identity to SEQ NO:8, 28, or 26 or that hybridizes to SEQ ID NO:7, 17, or 25, host cells, plants and seeds 
Nucleic acids encoding proteins with 62% identity to the 1211 amino acid long SEQ ID NO:8 or the 1212 amino acid long SEQ ID NO:18 encompass those encoding proteins with 460 amino acid substitutions relative to SEQ ID NO:8 or 18.  Nucleic acids encoding proteins with 62% identity to the 1231 amino acid long SEQ ID NO:26 encompass those encoding proteins with 467 amino acid substitutions relative to SEQ ID NO:26.  
Nucleic acids that hybridize to SEQ ID NO:7, 17, or 25 under the recited conditions would have about 95% identity to SEQ ID NO:7, 17, or 25.  Nucleic acids with about 95% identity to the 3636 nucleotide long SEQ ID NO:7, the 3639 nucleotide long SEQ ID NO:17, or the 3696 nucleotide long SEQ ID NO:25 would have about 180-185 nucleotide substitutions relative to SEQ ID NO:7, 17 or 25.  These nucleic acids encompass those in which every substitution is in a different codon and in which every substitution results in codon that encodes a different amino acid.  Thus, nucleic acids with 95% identity to SEQ ID NO:7, 17 or 25 encompass nucleic acids encoding proteins with 180-185 amino acid substitutions relative to SEQ ID NO:8, 18 or 26.  These proteins would have 85% identity to SEQ ID NO:8, 18 or 26.
The guidance in the specification with respect to making amino acid substitutions in the claimed proetins is as follows:
The specification suggests analyzing proteins using alignment algorithms (¶70), but does not teach what proteins to use in this comparison.

Thus, one of skill in the art would have to make the claimed pesticidal proteins, if it is possible to do so, by random mutagensis.  However, making large numbers of amino acid substitutions in proteins is unpredictable.
While proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (Guo et al, 2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210; pg 9209, right column, paragraph 2). As there are, for example, 20460 (2.98 x 10598) proteins with 460 amino acid substitutions relative to SEQ ID NO:8, even assaying a representative sample of these proteins in an attempt to find any that conferred pest resistance to a plant would entail undue experimentation.  Thus, making and analyzing proteins with up to 460 or 467 amino acid substitutions that also have pesticidal activity would require undue experimentation.
Thus, extensive teachings are required for making nucleic acids encoding pesticidal proteins with up to 460 or 467 amino acid substitutions relative to SEQ ID NO:8, 18 or 26, as encompassed by the claimed nucleic acids. These teachings are not provided for by the specification. The specification also fails to overcome the unpredictability in the art of making large numbers of amino acid substitutions in pesticidal proteins as it provides no working examples of proteins with up to 460 or 467 amino acid substitutions relative to SEQ ID NO:8, 18 or 26.
Claim 22 encompasses a method of controlling a Lepidopteran species pest and controlling a Hemipteran species infestation of a plant, where the method comprises contacting 
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate pesticidal protein-encoding nucleic acids that hybridize to SEQ ID NO:7, 17, or 25 or that encode proteins with 62% identity to SEQ ID NO:8, 18, or 26. Thus, the instant invention is not enabled throughout the full scope of the claims.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require a nucleic acid that encodes a pesticidal protein with 62% identity to SEQ ID NO:8, 18, or 26 or a nucleic acid that hybridizes to SEQ ID NO:7, 17, or 25 or a protein encoded by the nucleic acid.
Nucleic acids encoding proteins with 62% identity to the 1211 amino acid long SEQ ID NO:8 or the 1212 amino acid long SEQ ID NO:18 would encode proteins with 460 amino acid 
Nucleic acids that hybridize to SEQ ID NO:7, 17, or 25 under the recited conditions have approximately 95% identity to SEQ ID NO: 7, 17, or 25.  Nucleic acids with approximately 95% identity to the 3636 nucleotide long SEQ ID NO:7 or the 3639 nucleotide long SEQ ID NO:17 would have approximately 181 nucleotide substitutions relative to SEQ ID NO:7 or 17.  These nucleic acids encompass those in which every substitution is in a different codon and in which every substitution results in codon that encodes a different amino acid. Thus, nucleic acids with approximately 95% identity to SEQ ID NO:7 or 17 encompass nucleic acids encoding proteins with approximately 181 amino acid substitutions relative to the 1211 amino acid long SEQ ID NO:8 or the 1212 amino acid long SEQ ID NO:18.  These proteins would have approximately 85% identity to SEQ ID NO:8 or 18.  Similarly, nucleic acids with approximately 95% identity to the 3696 nucleotide long SEQ ID NO: 26 encompass nucleic acids encoding proteins with approximately 185 amino acid substitutions relative to SEQ ID NO:26.
The specification describes SEQ ID NO:2, 4, 6, and 10, which have 93.7%, 93.7%, 93.8% and 82.5% identity to SEQ ID NO:8 and similar percent identities to SEQ ID NOs:18 and 26.  These proteins do not describe those representing the full scope of proteins encoded by the claimed nucleic acids or used in the claimed methods.  
The structural features that distinguish pesticidal proteins with 62% or approximately 85% identity to SEQ ID NO:8 from other proteins with 62% or approximately 85% identity to SEQ ID NO:8 are not described in the specification.  The specification does not describe the 
Thus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.
Hence, Applicant has not, in fact, described nucleic acids that encode pesticidal proteins with 62% identity to SEQ ID NO: 8, 18, or 26 or nucleic acids that hybridize to SEQ ID NO: 7, 17, or 25 over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Regarding claim 19, the phrase “such as” (line 9) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim 19 is indefinite in its recitation of “including, where applicable, juices, concentrates, jams, jellies, marmalades, and other edible forms of such commodity products containing a detectable amount of such polynucleotides and or polypeptides of this application” in lines 5-7.  First, the phrase “including” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Second, it is not clear when juices, concentrates, jams, jellies, marmalades, and other edible forms of such commodity products are applicable and when they are not.  Third, it is not clear what is encompassed in “such commodity products” and what is not;  it is not clear how similar must something be to be “such a commodity product”.  Lastly, the recitation “polynucleotides and or polypeptides of this application” fails to point out what is included or excluded by the claim language;  for example, it is not clear if a product that lacks SEQ ID NO:8, etc., but comprises one of the proteins listed in claim 17 is encompassed by the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claims 18-19 are drawn to a commodity product produced from a host cell comprising a recombinant nucleic acid and comprising the nucleic acid or a pesticidal protein it encodes.  As the commodity product is not required to comprise the nucleic acid, the claims fail to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad et al (2015, US c).

Abad et al teach plants, including maize, sorghum, wheat, cabbage, sunflower, tomato, crucifer, pepper, potato, cotton, rice, soybean, sugar beet, sugarcane, tobacco, barley, and oilseed rape, transformed with a construct comprising a heterologous nucleic acid operably linked to a nucleic acid encoding a protein that would be “an amino acid sequence of SEQ ID NO:8, SEQ ID NO:18 or SEQ ID NO:22” and seeds from the plant (claims 6-8).  The dipeptide ThrAsp at amino acids 30 and 31 of Abad et al’s SEQ IDNO:2 is the same as the consecutive amino acids ThrAsp at amino acids 26 and 27 of the instant SEQ ID NO:8.  

Claims 1-8 and 13-22 are free of the art, given the failure of the art to teach or suggest the proteins and nucleic acids within the scope of the claims.  The closest prior art to SEQ ID NO:8 is the following from GenBank EEM68354 (2009, https://www.ncbi.nlm.nih.gov/protein/ EEM68354).
C3GCL8_BACTU
ID   C3GCL8_BACTU            Unreviewed;      1257 AA.
AC   C3GCL8;
DT   16-JUN-2009, integrated into UniProtKB/TrEMBL.
DT   16-JUN-2009, sequence version 1.
DT   07-OCT-2020, entry version 46.
DE   RecName: Full=1-phosphatidylinositol phosphodiesterase {ECO:0000256|ARBA:ARBA00019758};
DE            EC=4.6.1.13 {ECO:0000256|ARBA:ARBA00012581};
DE   AltName: Full=Phosphatidylinositol diacylglycerol-lyase {ECO:0000256|ARBA:ARBA00016727};
DE   AltName: Full=Phosphatidylinositol-specific phospholipase C {ECO:0000256|ARBA:ARBA00015251};
GN   ORFNames=bthur0009_56310 {ECO:0000313|EMBL:EEM68354.1};
OS   Bacillus thuringiensis serovar andalousiensis BGSC 4AW1.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus;
OC   Bacillus cereus group.
OX   NCBI_TaxID=527032 {ECO:0000313|EMBL:EEM68354.1, ECO:0000313|Proteomes:UP000001380};
RN   [1] {ECO:0000313|EMBL:EEM68354.1, ECO:0000313|Proteomes:UP000001380}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=BGSC 4AW1 {ECO:0000313|EMBL:EEM68354.1,
RC   ECO:0000313|Proteomes:UP000001380};

RA   Zwick M.E., Joseph S.J., Didelot X., Chen P.E., Bishop-Lilly K.A.,
RA   Stewart A.C., Willner K., Nolan N., Lentz S., Thomason M.K.,
RA   Sozhamannan S., Mateczun A.J., Du L., Read T.D.;
RT   "Genomic characterization of the Bacillus cereus sensu lato species:
RT   Backdrop to the evolution of Bacillus anthracis.";
RL   Genome Res. 22:1512-1524(2012).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a 1,2-diacyl-sn-glycero-3-phospho-(1D-myo-inositol) = 1D-myo-
CC         inositol 1,2-cyclic phosphate + a 1,2-diacyl-sn-glycerol;
CC         Xref=Rhea:RHEA:17093, ChEBI:CHEBI:17815, ChEBI:CHEBI:57880,
CC         ChEBI:CHEBI:58484; EC=4.6.1.13;
CC         Evidence={ECO:0000256|ARBA:ARBA00001316};
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EEM68354.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; ACNG01000227; EEM68354.1; -; Genomic_DNA.
DR   EnsemblBacteria; EEM68354; EEM68354; bthur0009_56310.
DR   HOGENOM; CLU_265172_0_0_9; -.
DR   Proteomes; UP000001380; Chromosome.
DR   GO; GO:0004436; F:phosphatidylinositol diacylglycerol-lyase activity; IEA:UniProtKB-EC.
DR   GO; GO:0008081; F:phosphoric diester hydrolase activity; IEA:InterPro.
DR   GO; GO:0006629; P:lipid metabolic process; IEA:InterPro.
DR   CDD; cd00161; RICIN; 2.
DR   Gene3D; 2.60.120.260; -; 1.
DR   Gene3D; 3.20.20.190; -; 1.
DR   InterPro; IPR041587; Cry_V.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR017946; PLC-like_Pdiesterase_TIM-brl.
DR   InterPro; IPR000909; PLipase_C_PInositol-sp_X_dom.
DR   InterPro; IPR035992; Ricin_B-like_lectins.
DR   InterPro; IPR000772; Ricin_B_lectin.
DR   Pfam; PF17997; Cry1Ac_D5; 1.
DR   Pfam; PF00388; PI-PLC-X; 1.
DR   Pfam; PF14200; RicinB_lectin_2; 3.
DR   SMART; SM00148; PLCXc; 1.
DR   SMART; SM00458; RICIN; 2.
DR   SUPFAM; SSF50370; SSF50370; 2.
DR   SUPFAM; SSF51695; SSF51695; 1.
DR   PROSITE; PS50231; RICIN_B_LECTIN; 2.
PE   4: Predicted;
FT   DOMAIN          1004..1110
FT                   /note="Ricin B-type lectin"
FT                   /evidence="ECO:0000259|PROSITE:PS50231"
FT   DOMAIN          1148..1254
FT                   /note="Ricin B-type lectin"
FT                   /evidence="ECO:0000259|PROSITE:PS50231"
FT   REGION          467..496
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   1257 AA;  142941 MW;  4AFD9272A38A3ADB CRC64;

  Query Match             54.9%;  Score 3505.5;  DB 293;  Length 1257;
  Best Local Similarity   55.7%;  
  Matches  710;  Conservative  154;  Mismatches  246;  Indels  165;  Gaps   21;

Qy          1 MDQKIIKMREAVNALFSNNQLKLNITDYNIDQIAYLVDSMSDDAYRQEKMRFLDQIKFAK 60
              ||| | |:| ||::||||: |:|:||||:||  ||||| || |   ||||  ||||||||
Db          1 MDQTITKIRAAVHSLFSNHNLQLSITDYDIDYTAYLVDCMSSDICSQEKMALLDQIKFAK 60

Qy         61 RLSQKRNLLNYGDFEGSNWPGKNGWKRNNYVVVASDHPIFKGRYLHIPSATTTMSGAIIP 120
              |||:|||||| |||  |||  :|||:|| :|: |||   ::||| ::|:|||  :| |:|
Db         61 RLSRKRNLLNDGDFRLSNWSDENGWRRNAHVIFASD---YQGRYANMPAATTAENGTIVP 117

Qy        121 TYVYQRIDESKLKPYTRYLVRGYVGKSQDLALLVSRYTKEVYKKINVPNDEDYDITSHIN 180
              ||:||:: ||||||||:||||| |  |||| : | || ||| ||||: ||  |    | |


Qy        181 REENLWHNRYIRGTQVQNSISMCNNPHEFTCHIDIGELDRKKGPGITIGFQIGTTDGMAT 240
              |: :  : || :   :||||     ||||| |||||||:  :|||: :||:| ||||:||
Db        178 RDGHQCYERYPKQIMIQNSIDRYKKPHEFTYHIDIGELNLNEGPGVCVGFKIRTTDGIAT 237

Qy        241 LDNIEVIEAHPLTGSALARIQKRERKWKQKWIENRMQIEKAVQTAQEVIRNLFTCPQQNQ 300
              | |||::|  || | |||||:|||:|||||||| ||:||:||| ||: |::||||||||:
Db        238 LANIEMVEVQPLKGDALARIKKREQKWKQKWIEKRMKIEEAVQVAQDAIQHLFTCPQQNR 297

Qy        301 LNWMTTRNDITHAETLIKEIPYRYSQLSCGDFPTLPEEAYDILQQLSTAVETAKALYAQR 360
              | | |:  || :||||| :||| | ||| |:|| || |||||||||| ||  |:||||||
Db        298 LKWTTSLTDIEYAETLISKIPYSYDQLSLGEFPMLPREAYDILQQLSAAVTKAQALYAQR 357

Qy        361 NVVNNGDFQAGLSNWYTTDGAEIQQIQNSSSVLVIKDWATNISQDMRVVEKGGYLLRVTA 420
              |:| ||:|:  ||||  | | |:|  ||: |:||||||: :||||: |  :  |||||||
Db        358 NIVRNGNFRDELSNWNATGGIEVQPSQNTPSMLVIKDWSASISQDVCVNPEHSYLLRVTA 417

Qy        421 KKEDTGEGYITISDCAA-LVEKLTFTTGE----AVESLAHSDSRS-RL---------HKR 465
              :||  |:||:|||||     | : | : |    : |||  :   | |:         :: 
Db        418 RKEGLGKGYVTISDCMENNTETMIFVSDEEKMVSTESLRDTTIESARIGETLDTGSPNRN 477

Qy        466 YDKKSEG-----------------YEI--------------------------------- 475
              |  :| |                 ||:                                 
Db        478 YPSESFGFTPYDDQNQMMNQSPNQYEMNVYSNNVNTTNGHELGCGCRTNAHSSECKSMYT 537

Qy        476 -----ESDPHLFNRAK---------------QNGSLPSSYVTKTIEIFPETNRVRIEIGE 515
                   | : :| |                  || |  | || ||:|||||||||||||||
Db        538 SSNHDERNAYLTNGNSITTNETILSSSPIPVQNSSFLSGYVMKTVEIFPETNRVRIEIGE 597

Qy        516 TGGKFMVESVELIRMEQMNETNNPAVDVQTVMNDTPATQFDPVSFTESTVSPRNAQYAYS 575
              | | |:| |||||::||:|| || :|||| |  ||  || :|||||| : |||:  ||||
Db        598 TEGTFIVNSVELIQIEQINEMNNQSVDVQNVAYDTTITQSNPVSFTEISASPRHTHYAYS 657

Qy        576 HDTNIGYENPNWMADISGDTLFSDLSIPGTHNTMALHGGDITQCQTMSLNTQLHVGIRYL 635
              ||:|||||||||||||  ||:|||||||||||||||:|||:||||||||||||: |:|||
Db        658 HDSNIGYENPNWMADIPDDTMFSDLSIPGTHNTMALYGGDVTQCQTMSLNTQLYAGVRYL 717

Qy        636 DIRCRHIDNVFAIHHGPVYQNTMFGDVCIAVRDFLRNNPSETVFMRIKEEHTPENNTRSF 695
              |||||||:||||||||||||| ||||||| |||||| |||||||||||||||||||||||
Db        718 DIRCRHIENVFAIHHGPVYQNAMFGDVCIIVRDFLRKNPSETVFMRIKEEHTPENNTRSF 777

Qy        696 SDTFADYKSQYSDLFWNWTGDNPRLSEIRGKVVVLQNFSGDRFGIYYNTLNTQDQYHLDT 755
              |:||||||||||:|||||: |||:|| |||||||||||||||||| ||||| |||| |:|
Db        778 SETFADYKSQYSELFWNWSSDNPKLSGIRGKVVVLQNFSGDRFGISYNTLNIQDQYSLNT 837

Qy        756 NWDLYDKWLFVKEHLYKADDAYKSGGKQAYLNYLSGSGGSFPYFVASGHSSPGTDAPQLS 815
              ||||||||||||:||| || :||:| ||||||||||||||||||||||||||||:| :||
Db        838 NWDLYDKWLFVKDHLYAADASYKNGRKQAYLNYLSGSGGSFPYFVASGHSSPGTNASRLS 897

Qy        816 TGLTTPAFASWYPDFPRGSCFIGICTIYFEGTNILTSQWIEKNDFKYIGIIAADFPGRTL 875
              ||||||||||||||||| :|||||||| ||||||||| ||| :||||:|||||||||  |
Db        898 TGLTTPAFASWYPDFPRVNCFIGICTIAFEGTNILTSNWIEGSDFKYVGIIAADFPGGGL 957

Qy        876 ISNIISLNKLLSLEIKNGGTYQIVSALNNSSVIDMSLSGDR-NAHLWSNNGTPNQVWKFV 934
              | ||| ||  :       |||||::|||||||::: |:    |  ||:|| : || |||:
Db        958 IDNIIYLN--IGKGTVQDGTYQIITALNNSSVVNLDLNQPHDNVVLWNNNFSNNQKWKFI 1015

Qy        935 YDSNRLAYQIKSLSDENLVLTWAYYSSNRDNVIVASNQNSDEQYWIPERTGAYHYFKNLI 994
              ||: : ||||||: :||||||||| | :||||:  |||    |||  :  |  : | ||:
Db       1016 YDTTKSAYQIKSVLNENLVLTWAYDSGDRDNVVATSNQYKTSQYWKLKYIGGNYRFINLV 1075

Qy        995 NPSGALDVSGSGTTNGTNILYWSYNRATNQKFKLEEVNISGGQTEGVL---LYAEANYVG 1051
              :  |||||:   | |||::|||::  ::||||:| :       ::|::   :|       
Db       1076 DLEGALDVNNGNTGNGTHLLYWNFQNSSNQKFRLIDT------SKGIIQDGIYQ------ 1123

Qy       1052 KSVLLTNSVSNLRDVGMNDIASSI-------------KFI-----GPYQATLYEHD---- 1089
                  :  :::|   | ||    ::             :|:     | ||     ::    
Db       1124 ----IVTALNNSSVVDMNPADKNVHLWQNGNANNQKWRFVYDTSKGAYQIRNLSNENLVL 1179


                 || |:  ||  | |                   : | |:|        : ||  |  
Db       1180 AWNDFQGSNNVFA-TLNLFYDEHFWIIESSGDGYFYLRNRKNVN-----KVLDITNGSSA 1233

Qy       1126 RATGIYLYADANYVG 1140
                | | ::   || |
Db       1234 NGTNIIVW---NYQG 1245


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a nucleic acid isolated from Bacillus thuringiensis strain CFB231019, but the instant specification is silent about the source of B. thuringiensis strain CFB231019.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
(i) What is the source of B. thuringiensis strain CFB231019?  Please supply all of the designations/denominations used for this strain.  
(ii) At or before the time of filing of the instant application or any provisional application to which benefit is claimed, had said B. thuringiensis strain CFB231019 been disclosed or made publicly available?  If so, under what designation/denomination and under what conditions were said strain been disclosed or made publicly available and from when to when?
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the 
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


/SHUBO  (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662